Citation Nr: 0427460	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for right carpal 
tunnel syndrome with history of ulnar neuritis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961 and from September 1962 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for right 
carpal tunnel syndrome with history of ulnar neuritis.  The 
veteran asserts that he warrants a higher evaluation.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the veteran withdrew claims for increased 
evaluations for the service-connected right and left knees.  
Thus, those issues are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed his claim for an increased evaluation for 
the right carpal tunnel syndrome in July 2000.  An 
examination was conducted in September 2000.  At the March 
2004 hearing before the undersigned, the veteran testified 
that the service-connected right carpal tunnel syndrome had 
gotten worse since the 2000 examination.  See VA O.G.C. Prec. 
Op. No. 11-95 (April 7, 1995) (another VA examination is 
required when disability in question has undergone an 
increase in severity since the time of the last VA 
examination).  Thus, an additional examination will be needed 
to enable the Board to render a final determination as to 
this claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is hereby REMANDED to the AMC for the 
following action: 

1.  Schedule the veteran for a VA 
neurological examination in connection 
with his claim for an increased 
evaluation for right carpal tunnel 
syndrome.  The examiner is asked to 
review all the evidence of record and to 
state in the examination report that the 
record has been reviewed.  The examiner 
should state what neurological symptoms 
are attributable to the service-connected 
right carpal tunnel syndrome with history 
of ulnar neuritis.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
supporting reference to evidence in the 
claims file and/or sound medical 
principles.

2.  Readjudicate the claim for 
entitlement to an evaluation in excess of 
10 percent for right carpal tunnel 
syndrome with history of ulnar neuritis.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




